In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the Board of Education of the City School District of the City of New York, dated October 1, 1999, terminating the petitioner’s employment as a probationary teacher, the petitioner appeals from a judgment of the Supreme Court, Kings County (Knipel, J.), dated June 7, 2001, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
As a probationary employee, the petitioner could be terminated without a hearing provided that the termination was not in bad faith, a consequence of constitutionally impermissible reasons, or prohibited by statute or case law (see Swinton v Safir, 93 NY2d 758; Matter of York v McGuire, 63 NY2d 760; Matter of Green v Board of Educ. of City Dist. of N.Y., 262 AD2d 411; Matter of Green v New York City Police Dept., 235 AD2d 475). The petitioner had the burden of establishing such bad faith or illegal reasons, and conclusory allegations of bad faith were insufficient to meet this burden (see Matter of Green v Board of Educ. of City Dist. of N.Y., supra at 411-412).
The Supreme Court properly denied the instant petition without a hearing. The termination of the petitioner’s employment was not in bad faith or illegal. Feuerstein, J.P., S. Miller, Friedmann and Cozier, JJ., concur.